In an action for a declaratory judgment, defendants appeal from a judgment of the Supreme Court, Westchester County, dated February 2, 1979, which, upon granting plaintiffs’ cross motion for summary judgment, declared Local Law No. 3 of the Local Laws of 1978 of the City of Yonkers to be unconstitutional, illegal and void. We deem defendants’ notice of appeal to be a premature notice from the judgment (CPLR 5520, subd [e]). Judgment affirmed, without costs or disbursements. Local Law No. 3 and RPAPL article 7-A are directed at the same subject matter and are inconsistent. Thus, Local Law No. 3 is pre-empted by article 7-A (see NY Const, art IX, § 2, subd [c] ; Municipal Home Rule Law, § 10, subd 1, par [i]). Moreover, the local law denies multiple dwelling owners their right to procedural due process. It is replete with various improper and illegal provisions. Thus, Special Term correctly declared the law to be unconstitutional, illegal and void. Titone, J. P., Mangano, Gibbons and Weinstein, JJ., concur. [106 Misc 2d 700.]